      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 1 of 35



 1   Michael J. Aguirre, Esq., SBN 060402
 2
     maguirre@amslawyers.com
     Maria C. Severson, Esq., SBN 173967
 3   mseverson@amslawyers.com
 4
     AGUIRRE & SEVERSON, LLP
     501 West Broadway, Suite 1050
 5   San Diego, CA 92101
     Telephone: (619) 876-5364
 6
     Catherine Janet Kissee-Sandoval, SBN 153839
 7   Csandoval@scu.edu
 8   Santa Clara University School of Law
     Director, Center of Insurance Law & Regulation
 9   500 El Camino Real
     Santa Clara, CA 95053-0421
10   Telephone: (408) 551-1902
11
     Attorneys for Amici Alex Cannara
12   and Gene A. Nelson
13
                             UNITED STATES DISTRICT COURT
14
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16   UNITED STATES OF AMERICA,                        Case No. CR 14 -0175 WHA
17                               Plaintiff,           AMICI’S REQUEST TO FILE A BRIEF
18          v.                                        RESPECTFULLY RECOMMENDING
                                                      THE COURT:
19   PACIFIC GAS AND ELECTRIC                         (1) ISSUE AN ORDER TO SHOW
     COMPANY,
20                                                        CAUSE TO DETERMINE
                                 Defendant.               WHETHER PG&E COMMITTED
21                                                        CIVIL OR CRIMINAL
22                                                        CONTEMPT OF COURT,
                                                      (2) AS PART OF THE OSC,
23                                                        CONSIDER APPOINTMENT OF A
24                                                        SPECIAL MASTER TO
                                                          INVESTIGATE AND REPORT
25                                                        WHETHER PG&E ENGAGED IN
26                                                        OBSTRUCTION OF JUSTICE, OR
                                                          A CONSPIRACY TO OBSTRUCT
27                                                        JUSTICE IN THIS CRIMINAL
28                                                        PROBATION PROCEEDING.

     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING            CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 2 of 35



 1         Amici, Alex Cannara and Gene A. Nelson, respectfully seek leave of the
 2   Court to file the Amicus brief attached hereto as Exhibit 1. The attached Amicus
 3   brief respectfully suggests the Court issue an Order to Show Cause (OSC) to
 4   determine whether PG&E committed civil or criminal contempt of court by failing
 5   to provide documents and analysis responsive to this Court’s orders, and instead,
 6   submitting responsive analysis to the California Public Utilities Commission
 7   (CPUC) in a manner that reflected duplicity toward the CPUC and this Court.
 8         Amici’s attached brief respectfully recommends this Court appoint a Special
 9   Master to investigate, and promptly report to this Court by July 2021, facts relevant
10   to whether PG&E and its employees or agents engaged in obstruction of justice, or
11   in a conspiracy to obstruct justice, through the acts described above that attempted
12   to interfere with this Court’s administration of PG&E’s federal criminal probation.
13         As part of the OSC, Amici also respectfully recommend the Court direct
14   PG&E to produce and file publicly in this docket all records of its communication
15   with the CPUC, California Office of Emergency Services (Cal OES), the California
16   Governor’s Office, Members, Staffs, or Committees of the California Legislature,
17   and members of the press regarding this Court’s probation conditions, including
18   proposed probation conditions since September 2020 and to continue to do so
19   throughout the duration of PG&E’s federal criminal probation.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                       1
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 3 of 35



 1         Federal courts have inherent authority to entertain Amicus briefs. In re
 2   Bayshore Ford Truck Sales, Inc., 471 F.3d 1233, 1249, n.34 (11th Cir. 2006).
 3

 4

 5                                                Respectfully submitted,
 6
                                                  CATHERINE J. KISSEE-SANDOVAL
 7                                                Associate Professor
 8                                                Santa Clara University School of Law

 9   Dated: March 29, 2021                        /s/Catherine J.K. Sandoval, Esq.,
10

11

12
                                                  AGUIRRE & SEVERSON, LLP

13
     Dated: March 29, 2021                        /s/Maria C. Severson
14                                                Maria C. Severson, Esq.,
                                                  Attorneys for Amici Petitioners
15
                                                  Alex Cannara and Gene A. Nelson
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING               CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 4 of 35



 1                                                    Exhibit 1
 2

 3

 4   I.     AMICI RESPECTFULLY RECOMMENDS THIS COURT ISSUE AN
 5
            ORDER TO SHOW CAUSE TO DETERMINE WHETHER PG&E
            COMMITTED CONTEMPT OF COURT OR OTHER FEDERAL
 6          OFFENSES, UP TO AND INCLUDING OBSTRUCTION OF JUSTICE,
 7          THROUGH ITS CONDUCT REGARDING PROPOSED PROBATION
            CONDITIONS 11 AND 12.
 8

 9          Amici are deeply concerned that PG&E’s conduct in its federal criminal
10   probation, particularly since this Court’s Order to Show Cause issued on December
11   29, 2021 (Dkt. 1294) may have exhibited contempt of court. PG&E withheld from
12   this Court and this docket relevant documents and analysis regarding proposed
13   probation conditions 11 and 12, conditions designed to prevent more PG&E-caused
14   fires that result in death and destruction. During PG&E’s criminal probation, PG&E
15   has been found responsible for the deaths of at least 115 people, the last four victims
16   added to PG&E’s record when CalFire determined that PG&E caused the
17   September-October 2020 Zogg fire. (Dkt. 1358, Exhibit B, CalFire report finding
18   PG&E caused the Zogg Fire) (Dkt. No. 1277, p. 2)).
19          Instead of forthrightly providing analysis and documentation responsive to
20   this Court’s questions 22 and 24 in Dkt. 1307 and probation conditions 11 and 12,
21   PG&E engaged in a repeated and systematic campaign to unduly influence the
22   CPUC’s comments to this Court. PG&E’s conduct raises concerns about whether
23   PG&E interfered with the administration of justice in its federal criminal probation.
24          The midnight document production in response to this Court’s Order in Dkt.
25   1355 revealed PG&E engaged in a sustained and systematic campaign to influence
26   the CPUC’s comments about PG&E’s probation terms. PG&E’s influence campaign
27   targeted at CPUC staff was designed to evade scrutiny by this Court, parties to this
28   proceeding, the Monitor, and Amici.
                                                        3
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 5 of 35



 1         PG&E Dkt. 1358 and CPUC Dkt. 1360, filed shortly before midnight on
 2   March 22 in response to Dkt. 1355, revealed that PG&E had failed to produce
 3   relevant analysis in response to this Court’s questions 22 and 24 in Dkt. 1307,
 4   PG&E’s March 2021 LiDAR study “CPUC Distribution HFTD Lidar Review for
 5   Potential Inclusion in PGE Distribution PSPS Criteria 2021-03-08 (003).pdf”
 6   [hereinafter “March 2021 LiDAR study”]. PG&E withheld information relevant to
 7   the analysis of probation conditions 11 and 12 while influencing the CPUC’s
 8   comments to this Court.
 9         PG&E’s filing in Dkt. 1377 referenced LiDAR analysis in discussing its
10   answer to Dkt. 1307 questions 22 and 24. Yet, PG&E failed to disclose that it had
11   conducted and completed a March 2021 LiDAR study relevant to Dkt. 1307
12   questions 22 and 24 and probation conditions 11 and 12. Neither did PG&E’s
13   response in Dkt. 1377, nor any other filing until its midnight disgorgement of
14   documents on March 22, submit PG&E’s March 2021 LiDAR study to this Court
15   and its docket. As the clock approached the stroke of midnight on March 22, PG&E
16   finally revealed that it gave that LiDAR study to the CPUC on March 8 and met
17   with the CPUC that day (and perhaps on other occasions) to influence the CPUC’s
18   comments about probation conditions 11 and 12.
19         PG&E’s circumvention of this Court’s supervision of its federal criminal
20   probation deprived this Court and parties to this proceeding -- including the U.S.
21   Department of Justice (U.S. DOJ), the Monitor appointed to oversee PG&E’s
22   compliance with its criminal probation, and Amici -- the opportunity to review
23   PG&E’s LiDAR study prior to the midnight hours preceding the March 23, 2021
24   hearing. If Amici had been afforded the opportunity to analyze PG&E’s Lidar study
25   earlier than in the midnight hour before the March 23 hearing, Amici would have
26   pointed out PG&E’s flawed methodology.
27         The CPUC’s statements in its March 19 letter (Dkt. 1349, p. 4) about PG&E’s
28   LiDAR study raise concerns about whether PG&E communicated to CPUC staff a
                                                       4
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 6 of 35



 1   false interpretation of the results of PG&E’s March 2021 LiDAR study. The
 2   CPUC’s apology to this Court in Dkt. 1359 to correct the overestimate that
 3   probation conditions 11 and 12 may cause PSPS to double does not make it clear
 4   whether that error resulted from PG&E’s comments to the CPUC and its staff, or
 5   whether the misinterpretation was due to flawed CPUC staff analysis.
 6          If PG&E was the origin of the false representation of the consequences
 7   indicated by its LiDAR study, such conduct would raise dire concerns about
 8   whether PG&E engaged in contempt of court or obstruction of justice, or conspiracy
 9   to obstruct justice in its federal criminal probation. PG&E’s circumvention of this
10   Court and submission of its LiDAR study to the CPUC also raises serious concerns
11   about whether PG&E engaged in contempt of court or engaged in obstruction of
12   justice. While PG&E professed its willingness to abide by probation conditions 11
13   and 12 in its February 19, 2021 filing (Dkt. 1310, p. 2), PG&E hoped to and did
14   secure its state regulator’s opposition to those same probation conditions.
15          PG&E’s pattern of concerted action raises grave concerns about whether
16   PG&E and its employees, agents, or representatives committed contempt of court.
17   It appears PG&E attempted to interfere with the administration of justice in its
18   federal criminal probation by attempting to influence witnesses such as the CPUC in
19   its probation outside of the Court’s purview and the scrutiny of the other parties,
20   Amici, and the public.
21          As part of the requested OSC, Amici respectfully suggests this Court engage
22   in fact-finding, or appoint a Special Master to engage in fact-finding and promptly
23   report to this Court by July 2021, to determine if a referral to the U.S. Attorney’s
24   Office is appropriate to examine whether PG&E committed obstruction of justice or
25   conspiracy to obstruct justice through its conduct described above.
26          To promote the administration of justice in PG&E’s criminal probation, Amici
27   respectfully recommend this Court’s OSC direct PG&E to publicly file in this
28   federal criminal probation docket on a regular basis all records of PG&E’s
                                                        5
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 7 of 35



 1   communications (including that of its employees, officers, agents, or representatives
 2   including its lawyers and lobbyists) with state or federal government agencies,
 3   legislators, officers, or members of the press regarding PG&E’s federal criminal
 4   probation or its current or proposed probation conditions throughout the duration of
 5   PG&E’s federal criminal probation. Such filings should include a brief summary of
 6   the content of the communication, the parties to the communication, and any
 7   documents exchanged for the communication. This measure is recommended to
 8   ensure PG&E is not circumventing this Court’s supervision of its federal criminal
 9   probation and unduly attempting to persuade other parties, including witnesses in
10   this probation, to influence or interfere with this Court’s probation supervision and
11   the administration of justice.
12      II. PG&E’S CONDUCT AND ATTEMPT TO INFLUENCE THE CPUC
13
        TO OPPOSE THIS COURT’S PROPOSED PROBATION CONDITIONS
        11 AND 12 RAISE CONCERNS ABOUT WHETHER PG&E HAS
14      ENGAGED IN CONTEMPT OF COURT OR OTHER OFFENSES
15
            A. PG&E’s Strategy to Oppose Proposed Probation Conditions 11 and 12
16             Shifted to Inducing the CPUC to Impose those Conditions After
17             PG&E’s Feb. 19 filing in Dkt. 1310 Falsely Indicated that PG&E did
               not Oppose Probation Conditions 11 and 12
18

19          Following the 2020 Zogg fire, this Court proposed to modify PG&E’s
20   probation to add probation conditions 11 and 12 requiring PG&E to take the status
21   of its vegetation management into account in determining whether to deenergize an
22   area through a PSPS. (See Dkt. 1294 issued December 29, 2021) PG&E tried to
23   limit this condition to trees PG&E categorized as Priority 1 and Priority 2. (Dkt
24   1279, filed Jan. 20, 2021, p. 4). PG&E sent the CPUC its January 20, 2021 filing
25   and held a meeting with the CPUC the next day about proposed probation
26   conditions 11 and 12. (Dkt. 1360-1, p. 2). Neither PG&E nor the CPUC has
27   disclosed the content of those discussions. That meeting was revealed in the
28
                                                        6
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING         CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 8 of 35



 1   CPUC’s document production on March 22 in response to this Court’s order in Dkt
 2   1355.
 3           Amici in Dkt 1283, p. 24, filed on January 27, 2021, expressed concern that
 4   PG&E’s proposal to limit probation conditions 11 and 12 to Priority 1 and Priority 2
 5   trees “creates inappropriate escape hatches from the condition and compliance with
 6   state and federal law.” Amici expressed concern that PG&E had failed to offer any
 7   public analysis of its proposal, a pattern PG&E repeated in its campaign against
 8   probation conditions 11 and 12. Amici observed in Dkt 1283, p. 26:
 9           Neither has PG&E explained to this Court and the parties which priority
10
             tier those trees and limbs were classified in, whether priority 1, priority
             2, or some other unnamed priority. Without that information, this Court
11           and the parties before it cannot analyze PG&E’s proposal to limit
12           mandatory consideration of vegetation management to priority 1 and 2
             vegetation as PG&E has not told us what this would omit or informed
13           the Court of its analysis of the consequences of such exclusion.
14

15   At the February 3, 2021 hearing, counsel for PG&E admitted its proposed limits of
16   probation conditions 11 and 12 to its Priority 1 and 2 classifications would not have
17   covered the tree of concern in the Zogg fire, the tree later determined to be the Zogg
18   fires’ cause. (Dkt. 1292, p. 12, lines 18-20; Dkt. 1458-2).
19           This Court found on February 4, 2021 that PG&E’s proposed Priority 1 and
20   Priority 2 limitation “is too restrictive and will not sufficiently protect California
21   from wildfires started by PG&E.” (Dkt. 1294, p. 1):
22           The limited way in which PG&E seeks to implement Proposed
23           Condition 11 would leave too many risks unaddressed. It would allow
             PG&E, in determining which distribution lines to de-energize, to ignore
24           the threat of trees tall enough to be blown onto the lines. Indeed, counsel
25           for PG&E admitted that its proposed procedure would not have resulted
             in consideration of the tall Gray Pine looming over the Girvan Line at
26           (or near) the site of the Zogg Fire or the other tall Gray Pines of concern.
27           (Dkt. 1294, p. 1).

28
                                                        7
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING              CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
      Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 9 of 35



 1   The Court invited all parties and Amici to submit comments or objections to the
 2   modification to proposed probation conditions 11 and 12 by February 19, with
 3   replies due on February 26, to be heard at a hearing via Zoom on March 9, 2021.
 4          On February 19, PG&E stated “PG&E has no objection to the Court’s
 5   modified Proposed Conditions 11 and 12. PG&E commented that its “operations
 6   teams are working to operationalize the implementation of the Proposed Conditions”
 7   to more expressly account for “the approximate number of trees tall enough to fall
 8   on the line irrespective of the health of the tree and irrespective of whether the tree
 9   stands outside or inside prescribed clearances.” (Dkt. 1310, p. 2).
10          PG&E’s response in Dkt. 1310, p. 2 for the first time mentioned its intention
11   to use LiDAR to implement probation conditions 11 and 12:
12          so, one of the things PG&E intends to leverage is remote sensing
13
            capabilities, such as aerial based light detection and ranging (“LiDAR”)
            technology, which uses pulsed laser light to generate digital 3-D object
14          maps. The precise mechanics of how to effectively leverage these
15          capabilities in the time available prior to fire season to fulfill the letter
            and spirit of the Court’s condition is being worked on by PG&E’s
16          operations teams.
17

18   PG&E’s statements that the mechanics of how to leverage its LiDAR capability was
19   “being worked on by PG&E’s operations teams,” did not hint that it would shortly
20   generate a LiDAR-based study to project the consequences of probation conditions
21   11 or 12.
22          PG&E’s March 22 midnight document production in response to this Court’s
23   order revealed PG&E sought to stoke the CPUC’s opposition to probation
24   conditions 11 and 12. PG&E did so, hidden from the view of this Court and the
25   parties to this proceeding including the U.S. DOJ and the Monitor appointed to
26   oversee PG&E’s probation, as well as Amici representing PG&E customers
27   concerned about PG&E’s poor public safety record, Alex Cannara and Gene Nelson.
28   PG&E has not disclosed whether it met with California Office of Emergency
                                                        8
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING              CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 10 of 35



 1   Services (Cal OES) to encourage Cal OES to oppose probation conditions 11 and 12
 2   or whether it shared PG&E’s 2021 LiDAR study with Cal OES prior to the March
 3   22 midnight document disgorgement.
 4         PG&E deliberately circumvented this Court’s procedure, docket and filing in
 5   submitting documents and analysis to the CPUC instead of this Court. PG&E made
 6   representations to the CPUC to influence the CPUC’s comments to this Court and
 7   induce the CPUC’s opposition to probation conditions 11 and 12. In so doing,
 8   PG&E attempted to appear cooperative while influencing the CPUC, a party this
 9   Court invited to appear as Amici regarding probation conditions 11 and 12 and steps
10   to prevent fires such as the Zogg fire, to oppose probation conditions 11 and 12.
11   PG&E did so in a clandestine attempt to generate opposition to the proposed
12   probation conditions while preserving its appearance of cooperation before this
13   Court and hiding its analysis from this Court, the public, and other parties.
14

15         B. PG&E Circumvented this Court’s Order in Dkt. 1307 to Answer
16
              Questions about PG&E’s Analysis of Trees Tall Enough to Strike Its
              Lines While Inducing the CPUC’s Opposition to Probation Conditions
17            11 and 12
18

19         In Dkt. 1307, this Court on February 18 asked PG&E Questions 22 and 24
20   regarding whether PG&E had analyzed if healthy trees had the potential to strike
21   PG&E’s power lines and whether such trees should be documented for PSPS or for
22   other purposes. PG&E’s answer to that question was also due to this Court on
23   March 12, 2021.
24         In Dkt. 1337, PG&E on March 12, 2021 filed its response to this Court’s
25   questions 7-25 propounded in Dkt. 1307. PG&E’s answer to those questions omitted
26   any reference to the “LiDAR” study PG&E gave to CPUC staff on March 8, 2021.
27   (See Dkt. 1337 at 2-4, 16, 19; cf. Dkt. 1360-1, Exhibit 4, p. 17).
28   ///
                                                       9
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING            CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 11 of 35



 1         Question 22 in Dkt. 1307 asked:
 2             Has PG&E analyzed whether there are circumstances in which trees
 3
               that have the potential to strike power lines should be worked or
               removed, even though they are healthy and not in violation of
 4             minimum clearances required by California Public Resources Code
 5             Section 4293, California Public Utilities Commission General Order
               95, and Federal Energy Regulatory Commission FAC-003-4? If so,
 6             what conclusions did PG&E reach? Has this issue been the subject
 7             of any regulatory process or analysis?

 8   PG&E Responded in Dkt. 1337, pgs. 17-19:
 9
               Yes, PG&E has analyzed whether there are circumstances in which
10             trees that have the potential to strike its distribution lines should be
               worked or removed, even though they are healthy and not in
11
               violation of minimum clearances required by California Public
12             Resources Code Section 4293, California Public Utilities
13
               Commission General Order 95, and Federal Energy Regulatory
               Commission FAC-003-4.
14

15
               As noted above, the EVM program was originally designed to
               identify for removal all potential strike trees from the top 10 risk
16             species, as determined by PG&E analyses of the tree species that
17
               were responsible for causing vegetation-related ignitions. In
               reviewing five years of data, PG&E identified 10 species of trees—
18             Black Oak, Gray Pine, Tanoak, Coast Live Oak, Live Oak,
19             Ponderosa Pine, Eucalyptus/Blue Gum, Douglas Fir, Valley Oak
               and Monterey Pine—that were responsible for nearly 75 percent of
20             incidents in Tier 2 and Tier 3 HFTDs. As part of the original EVM
21             scope, PG&E intended to go beyond what is required by state law to
               abate trees from these 10 species that were tall enough to strike
22             distribution lines, had a clear path to strike, and exhibited leaning or
23             weighting toward the line.

24             As the Court is aware, the EVM program is analyzed as part of the
25             regulatory processes surrounding PG&E’s annual Wildfire
               Mitigation Plans. During the review process for PG&E’s 2019
26             Wildfire Mitigation Plan (“WMP”), “some parties asserted that
27             PG&E’s EVM may target significantly more trees than necessary,
               given the consequences of widespread tree removal.”
28
                                                      10
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING             CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 12 of 35



 1             For example, trees provide support for other trees, reduce carbon,
 2
               and provide other important ecological benefits which may be lost
               due to aggressive tree removal.” See CPUC’s May 30, 2019
 3             Decision on PG&E’s 2019 WMP Pursuant to Senate Bill 901 (“2019
 4             WMP Decision”). The 2019 WMP Decision stated “PG&E should
               only remove healthy trees if the utility has evidence that those trees
 5             pose a risk to utility electric facilities under wildfire ignition
 6             conditions, based on the opinion of a certified arborist.” (Id. at 24.)

 7             In response to the CPUC’s direction in the 2019 WMP Decision,
 8             PG&E developed its TAT. The tool was developed by a team of ISA
               Certified Utility Arborists and is informed by PG&E data regarding
 9             regional vegetation-caused contact with PG&E’s overhead electric
10             distribution lines. As described above, that tool is now used by pre-
               inspectors on every tree within the scope of EVM that has the
11             potential to strike PG&E’s distribution lines if it were to fall. Among
12             other things, any tree with strike potential that is determined to lean
               more than 25 degrees is designated for abatement, regardless of the
13             health or tree species. This risk-mitigation measure goes well
14             beyond the requirements of, inter alia, section 4293.

15             Based on PG&E data regarding regional vegetation-caused outages
16             and ignitions, PG&E also recently evaluated whether certain species
               should be targeted on an accelerated basis around distribution lines
17             in high-fire threat areas on a “bright-line” basis, regardless of their
18             health, as an additional step. That resulted in the new proposal set
               forth in PG&E’s March 4, 2021 submission to the Court regarding
19             Gray Pines and Tanoaks in particular regions. (Dkt. 1330.) This
20             proposal was based on PG&E data that showed that these particular
               species may present higher risk of falling into the line in these
21             particular regions. This proposal has not yet been subject to any
22             regulatory process, but CAL FIRE and the CPUC have stated to the
               Court that their position is that it should not be implemented as a
23             probation condition at this time. (See Dkt. 1335.)
24
               Previous PG&E vegetation management programs have sought to
25             abate vegetation beyond what is required by state law, including the
26             Fuel Reduction program, the Accelerated Wildfire Risk Reduction
               Program, and the Public Safety & Reliability program, and would
27             have been underpinned by analyses, including analyses of ignition
28             or outage data. Other analyses may have also been conducted in the
                                                      11
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING            CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 13 of 35



 1              past that would be responsive to the Court’s Question. To provide
 2
                more information on such potential analyses, PG&E would need
                additional time to investigate and respond.
 3

 4   Despite answering “Yes” to question 22, PG&E did not submit its March 2021

 5   Lidar study to this Court (See Dkt. 1337 at 17-18).

 6          PG&E’s analysis in Dkt. 1337 at 17-18 seems to rest on the analysis later

 7   revealed to this Court to be based on PG&E’s March 2021 LiDAR study. Yet,

 8   PG&E did not disclose the existence of its March 2021 LiDAR study or produce it,

 9   though it was directly responsive to this Court’s questions about PG&E’s analysis.

10   Neither did PG&E update its response in Dkt. 1310 which referred to PG&E’s

11   intention to leverage LiDAR data to inform the Court that it had develop a LiDAR-

12   based analysis of probation conditions 11 and 12 as applied to years 2010-2019.

13   Nor did PG&E disclose that it had provided its March 2021 LiDAR study to the

14   CPUC on March 8, four days before its answer was due on March 12.

15          PG&E’s March 2021 LiDAR study discusses PG&E’s analysis indicating

16   there are “7.3 million trees detected through LiDAR in PG&E’s HFTD distribution

17   corridors, of which 5.3 million trees could strike the line (Fall-in) (Docket 1358-1,

18   p. 7). This analysis is directly relevant to question 22 in Dkt. 1307 regarding

19   PG&E’s analysis of “whether there are circumstances in which trees that have the

20   potential to strike its distribution lines should be worked or removed, even though

21   they are healthy.” Yet, PG&E’s response in Dkt. 1337 at 17-19 fails to mention its

22   LiDAR study or that it had shared and discussed that study with the CPUC.

23          In response to Dkt. 1307, question 22, which asked “(h)as this issue been the

24   subject of any regulatory process or analysis?”, PG&E stated “(t)his proposal has

25   not yet been subject to any regulatory process, but CAL FIRE and the CPUC have

26   stated to the Court that their position is that it should not be implemented as a

27   probation condition at this time. (See Dkt. 1335.)”

28   ///
                                                       12
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING           CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 14 of 35



 1          PG&E’s response did not disclose that it had provided its March 2021 Lidar
 2   study to CPUC staff and held meetings with CPUC staff to discuss this analysis.
 3   Neither did PG&E disclose whether it had represented to the CPUC that PSPS might
 4   double if probation conditions 11 and 12 were adopted.
 5          PG&E failed to disclose it had submitted responsive analysis regarding
 6   question 22 to its state regulator, as part of a regulatory process or analysis. If that
 7   document was not submitted to CPUC staff as part of a regulatory process or
 8   analysis, this raises substantial questions about PG&E’s motives. Did PG&E submit
 9   its March 2021 LiDAR study to the CPUC to influence the CPUC’s opinion about
10   PG&E’s probation conditions? Did PG&E attempt to dupe the CPUC into repeating
11   what may be PG&E’s misrepresentation of what that document stated, misleading
12   the CPUC and this Court and interfering with justice?
13          Whatever PG&E’s motives, PG&E knew or should have known that its
14   March 2021 LiDAR study was responsive to this Court’s questions. PG&E’s Dkt.
15   1354 filed on the afternoon of March 22 indicates that PG&E recognized the
16   importance of its March 2021 LiDAR study to the development of its probation
17   conditions. Yet, PG&E failed to disclose this important analysis of trees tall enough
18   to strike its lines with this Court. In so doing, PG&E confounded this Court’s
19   analysis, and attempted to sidestep the administration of justice in PG&E’s federal
20   criminal probation.
21          On March 22, in Dkt. 1354, PG&E mentioned it had provided documentation
22   to its state regulator regarding PG&E’s analysis of probation conditions 11 and 12.
23   PG&E stated that following the CPUC’s February 19, 2021 filing indicating concern
24   about outages that may result if probation conditions 11 and 12 were adopted,
25   PG&E communicated with the CPUC and shared documents regarding PG&E’s
26   analysis, documents it did not produce in Dkt. 1354 or until ordered to do so just
27   before midnight on March 22:
28   ///
                                                       13
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING            CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 15 of 35



 1            After that [Feb. 19] filing by PG&E’s regulator, and as part of PG&E’s
 2
              process of analyzing and setting fire-risk thresholds to determine when
              conditions warrant de-energization as part of Proposed Conditions 11
 3            and 12, PG&E shared with the CPUC the fire risk thresholds that it has
 4            been considering to address the issue of tall trees in proximity to
              PG&E’s lines. As PG&E explained to the CPUC, it developed those
 5            thresholds specifically to ensure that—if they had been in place in
 6            September 2020—PG&E would have de-energized the Girvan Circuit
              in the area of interest on the day the Zogg Fire ignited. PG&E also
 7            explained to the CPUC, as it has previously stated to the Court, that
 8            these new thresholds, if adopted, will lead to significant additional de-
              energizations.
 9

10            Nonetheless, PG&E once again failed to file in this docket its March 2021

11   LiDAR study it sent to, and discussed with, the CPUC on March 8th. PG&E

12   avoided naming its March 2021 LiDAR study or stating that it had developed and

13   shared a LiDAR-informed analysis as anticipated by Dkt. 1310. Instead, PG&E

14   referred to sharing “with the CPUC the fire risk thresholds that it has been

15   considering to address the issue of tall trees in proximity to PG&E’s lines.” PG&E’s

16   attempts to dance around the document it had shared with the CPUC, but not with

17   this Court, came to a crashing end when the party was over by midnight on March

18   22 and PG&E finally produced its “fire risk thresholds,” the March 2021 LiDAR

19   study.

20            PG&E’s March 22 response in Dkt. 1354 stressed that it shared documents

21   with the CPUC, its “regulator.” PG&E effectively admitted thereby that its March

22   2021 LiDAR study was subject to a regulatory process or analysis. PG&E’s

23   admission indicates PG&E knew its March 2021 LiDAR study was responsive to

24   this Court’s question 22 in Dkt. 1307, and to consideration of probation conditions

25   11 and 12. Yet, PG&E did not publicly disclose its March 2021 LiDAR study until

26   ordered by this Court to produce documents before midnight of March 22, 2021

27   reflecting its communications with the CPUC as indicated by Dkt. 1349 filed by the

28   CPUC on March 19.
                                                      14
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING             CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 16 of 35



 1         A similar lack of responsiveness and candor is reflected in PG&E’s response
 2   in Dkt. 1337 (at 19-20) to Question 24 in Dkt. 1307:
 3         Has PG&E analyzed whether all trees that have the potential to strike
 4
           its power lines should be documented for PSPS purposes (or other
           purposes) regardless of their health and/or whether they need to be
 5         worked? If so, what conclusions did PG&E reach? Has this been the
 6         subject of any regulatory process or analysis?

 7   PG&E responded in Dkt.1337:
 8
               Yes, PG&E has analyzed whether all trees that have the potential to
 9             strike its distribution lines should be documented for PSPS purposes
10             (or other purposes) regardless of their health and/or whether they
               need to be worked. PG&E has been recently working on
11             implementing the Court’s Proposed Conditions 11 and 12 to more
12             expressly account in PSPS scoping for “the approximate number of
               trees tall enough to fall on the line irrespective of the health of the
13             tree and irrespective of whether the tree stands outside or inside
14             prescribed clearances”. To do so, one of the things PG&E intends to
               leverage is remote sensing capabilities, including LiDAR
15             technology, which uses pulsed laser light to generate digital 3-D
16             object maps. PG&E’s current intent is to use the tree detection
               algorithm described above to provide estimates of the number of
17             trees with the potential to strike PG&E’s lines, without regard to the
18             health characteristics of the tree or whether it needs to be worked.
               As discussed above, the detections are not necessarily accurate at
19             the individual tree level, and trees are living, dynamic organisms.
20             But the algorithm can be used to generate relative estimates of the
               distribution line’s potential tree-strike exposure, which can then in
21             turn be used to scope distribution circuits with high vegetation
22             exposure for potential de-energization. This specific proposal is still
               being developed and has not yet been the subject of a regulatory
23             process.
24
               Further, as discussed elsewhere in this submission, for purposes of
25             EVM, PG&E’s current program scope calls for inspectors to assess
26             every tree with strike potential with the TAT that is on the
               inspector’s smartphone or tablet, which creates a digital record. The
27             EVM program as a whole has been the subject of the regulatory
28             processes surrounding PG&E’s Wildfire Mitigation Plans.
                                                      15
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING            CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 17 of 35



 1

 2
                Further, one PG&E employee queried about the Court’s Question
                recalled informal consideration in or around 2018 of whether to
 3              document trees that were not identified for abatement during
 4              PG&E’s annual routine vegetation management patrols. The
                employee also recalled that PG&E inquired with two other major
 5              California utility companies as to whether they documented trees
 6              during routine patrols that did not require abatement. The employee
                recalled that PG&E learned through this “benchmarking” that those
 7              utilities did not document such trees. The employee recalled that the
 8              employees considering this proposal did not conclude that the
                proposal merited more formal analysis.
 9

10              To identify other potential examples of when PG&E employees may
                have performed analysis responsive to the Court’s Question in the
11              past, PG&E would need additional time to investigate and respond.
12

13          Once the CPUC and PG&E produced PG&E’s March 2021 LiDAR study in

14   response to this Court’s order on March 22, 2021, it became clear that PG&E’s

15   response to Question 24 is likely built on that document as it appears to draw

16   directly from it. Yet, PG&E neither referred to nor produced that study until ordered

17   to disgorge its communications with the CPUC referred to in Dkt. 1349.

18          PG&E’s statement in Dkt. 1337, p. 19, in response to question 24 that it “has

19   been recently working on implementing the Court’s Proposed Conditions 11 and 12

20   to more expressly account in PSPS scoping for “the approximate number of trees

21   tall enough to fall on the line irrespective of the health of the tree and irrespective of

22   whether the tree stands outside or inside prescribed clearances”” seems to refer

23   directly to its work reflected in its March 2021 LiDAR study. Yet, PG&E failed to

24   disclose the existence of that document, its underlying analysis, or that it had shared

25   that document with the CPUC on March 8.

26          Dkt. 1337, p. 19 states that PG&E was preparing to implement the Court’s

27   Proposed Conditions 11 and 12 by leveraging its “remote sensing capabilities,

28   including LiDAR technology, which uses pulsed laser light to generate digital 3-D
                                                       16
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING            CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 18 of 35



 1   object maps.” That response appears to be based on PG&E’s unnamed March 2021
 2   LiDAR study. Yet, PG&E evaded identifying that study or that it had shared that
 3   document days earlier with the CPUC.
 4         As discussed below, PG&E’s failure to produce this responsive document on
 5   March 12 deprived this Court, and parties to this criminal probation proceeding
 6   including Amici, the opportunity to analyze PG&E’s methodology, assumptions, and
 7   conclusions prior to the March 23 hearing. Had PG&E produced such analysis on
 8   March 12, Amici would have carefully scrutinized PG&E’s document and sought
 9   leave to file comments with this Court early the following week to prevent
10   misapprehensions based on PG&E’s model—a model which inappropriately uses
11   years 2010-2019. The opportunity to file comments analyzing PG&E’s March 2021
12   LiDAR study early in the week of March 15 may have prevented the CPUC from
13   filing comments on March 19 repeating what may have been PG&E’s
14   misrepresentation that probation conditions 11 and 12 would double PSPS. (See
15   Dkt. 1349, p. 5). PG&E’s March 2021 LiDAR study does not support that
16   inaccurate characterization.
17         Between the February 3 and the March 23, 2021 hearings in this matter,
18   PG&E produced thousands of pages of documents. Yet, PG&E did not produce the
19   one document it effectively admitted in Dkt. 1354 it had given to the CPUC. It
20   appears PG&E gave this analysis to the CPUC on March 8, 2021 to influence the
21   CPUC’s comments about probation conditions 11 and 12 and deter this Court from
22   adopting those proposals.
23         PG&E’s conduct willfully circumvented this Court’s criminal probation,
24   feigning willingness to comply with probation conditions 11 and 12 while inducing
25   the CPUC to oppose those proposals. PG&E’s evasion of this Court’s docket
26   supervising PG&E’s probation deprived this Court and parties in this proceeding
27   including the US DOJ, the Monitor, and Amici from analyzing PG&E’s
28   methodology, assumptions, or analysis in its LiDAR study prior to the hours just
                                                      17
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING        CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 19 of 35



 1   after midnight on March 22, two weeks after PG&E gave that document to the
 2   CPUC. It appears that PG&E’s conduct attempted, and perhaps completed,
 3   deliberate interference with the administration of justice before this Court.
 4

 5
           C. PG&E Injected Poison into The Administration of Justice in Its Federal
              Criminal Probation, Circumventing This Court’s Orders and Selectively
 6            Submitting Information to CPUC Staff in A Manner PG&E Knew
 7            Would Minimize Public Scrutiny.

 8             PG&E injected poison into the administration of its federal criminal probation
 9   by circumventing this Court’s orders and selectively submitting information to
10   CPUC staff in a manner that PG&E knew would minimize public scrutiny of its
11   efforts. PG&E’s communications with CPUC staff do not trigger the CPUC’s ex
12   parte notice requirements.1 Neither PG&E’s request for a meeting with CPUC staff
13   nor its submission of documents to CPUC staff triggered a requirement under CPUC
14   Rules of Practice and Procedure for the issuance of a notice of an ex parte meeting.
15   PG&E knew that by submitting documentation to staff in this matter, it would not
16   have to issue a public notice that would have alerted this Court, parties to this
17   proceeding, and participants including Amici, or parties in CPUC proceedings, to
18   PG&E’s meetings with CPUC staff designed to influence PG&E’s federal criminal
19   probation. Nor did PG&E file its March 2021 LiDAR study in any docket for CPUC
20   proceedings, though its analysis might be relevant to several CPUC proceedings.
21             PG&E’s submissions in Dkt. 1337 and 1354 attempt to falsely portray itself
22   as willing to cooperate with the proposed modification of its probation conditions.
23

24

25
     1
      See CPUC Rules of Practice and Procedure, effective April 1, 2018, Rule 8, ex
26   parte requirements for meetings with decision-makers,
27   https://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M209/K618/209618807.P
     DF; CPUC Ex Parte Communications,
28   https://www.cpuc.ca.gov/exparte_communications/ (last visited March 28, 2021).
                                                          18
         AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING        CASE NO. CR 14-0175 WHA
         THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 20 of 35



 1   Meanwhile, PG&E was attempting to manipulate its state regulator into expressing
 2   concerns about the effect of proposed probation conditions 11 and 12.
 3         As indicated by the documents PG&E and the CPUC produced on March 22
 4   just before midnight, PG&E began pursuing CPUC staff on March 1st seeking a
 5   meeting to discuss probation conditions 11 and 12. According to Dkt. 1360, Exhibit
 6   2, PG&E sent an email request to CPUC staff on March 1st asking for a meeting to
 7   discuss probation conditions 11 and 12. PG&E and CPUC staff met on March 8. As
 8   indicated by Dkt. 1360, Exhibit 4, prior to that meeting PG&E sent to CPUC staff a
 9   document entitled “CPUC Distribution HFTD Lidar Review for Potential Inclusion
10   in PGE Distribution PSPS Criteria 2021-03-08 (003).pdf,” PG&E’s March 2021
11   Lidar study.
12         A hearing in PG&E’s criminal probation case was initially set for March 9,
13   2021. That hearing was later rescheduled to March 11, then consolidated with the
14   hearing on March 23, 2021. PG&E appears to have been anxious to meet with
15   CPUC staff prior to the March 9 hearing to discuss PG&E’s analysis of High Fire
16   Threat Districts (HFTD) and influence the CPUC’s opinion about and comment to
17   the Court regarding probation conditions 11 and 12. The criminal probation hearing
18   was postponed until March 23, 2021, providing more time for communications from
19   PG&E to the CPUC.
20         PG&E met with the CPUC on March 8, 2021 (as indicated by Dkt. 1360,
21   Exhibit 5 thanking CPUC staff for meeting with PG&E “on Monday” referring to
22   March 8, 2021). For that meeting, PG&E gave the CPUC PG&E’s March 2021
23   Lidar study relevant to PG&E’s analysis of the potential effects of proposed
24   probation conditions 11 and 12 if applied to the decade between 2010 and 2019.
25         Throughout this process, it appears the CPUC was PG&E’s target. The
26   CPUC’s March 19 letter raises concerns that PG&E may have fed the CPUC
27   misleading information regarding the impact of the proposal to require PG&E to
28   consider the status of its vegetation management in making decisions about PSPS.
                                                      19
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING         CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 21 of 35



 1   Indeed, the CPUC may find it prudent to consider whether PG&E committed a Rule
 2   1 violation based on PG&E’s representations to the CPUC about the potential PSPS
 3   increase if probation conditions 11 and 12 were adopted.
 4         PG&E should have also disclosed to the CPUC that the March 2021 Lidar
 5   study was relevant to this Court’s questions. There is no indication PG&E informed
 6   the CPUC that it had not produced that document in PG&E’s federal criminal
 7   probation proceeding, though the document was responsive to this Courts proposed
 8   criminal probation conditions and questions 22 and 24 from Dkt. 1307.
 9         On March 8, and perhaps on other occasions, PG&E met with CPUC staff and
10   conveyed the 2021 Lidar study. PG&E did not produce that document to this Court
11   on March 12, though it was responsive to this Court’s order directing PG&E to
12   answer questions 22 and 24.
13         PG&E’s communications with the CPUC appear to have induced the CPUC
14   to state that PSPS would double if probation conditions 11 and 12 were imposed. In
15   Dkt. 1349, p. 4, the CPUC on March 19, 2021, the CPUC stated that based on its
16   conversations with PG&E, the CPUC was concerned that PSPS may double if
17   probation conditions 11 and 12 were adopted. The CPUC stated:
18         In summary, the potential doubling of Public Safety Power Shutoff
19
           (“PSPS”) events in PG&E’s service territory under these modified
           Proposed Conditions could translate into a corresponding or even
20         greater increase in the public safety perils flowing directly from the use
21         of PSPS. (Id.).

22   The CPUC’s concern that probation conditions 11 and 12 would result in “doubling”
23   PSPS appears to derive from PG&E’s representations to the CPUC.
24         The CPUC’s comments on March 19, in Dkt. 1349, mention communications
25   between the CPUC and PG&E:
26         In the course of recent communications between PG&E and CPUC
27         staff, CPUC staff asked PG&E to assess how its plan for implementing
           the modified Proposed Condition Nos. 11 and 12 would affect the size,
28         scope, and frequency of PSPS events in its service territory. PG&E
                                                      20
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING           CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 22 of 35



 1         provided CPUC staff with estimates, based on historic weather data
 2
           from 2010 – 2019. PG&E’s estimates show that, had PG&E conducted
           PSPS over that time period,1 adding the revised Probation Conditions
 3         Nos. 11 and 12 as triggers to execute a PSPS event would have more
 4         than doubled the total number of PSPS events conducted in PG&E’s
           service territory.
 5

 6   Neither the CPUC nor PG&E have clarified who was responsible for the

 7   interpretation that PSPS would double in PG&E’s service territory if probation

 8   conditions 11 and 12 were adopted. Amici respectfully recommend this Court order

 9   PG&E (and request the CPUC) to produce documentation, and if appropriate,

10   provide testimony to a Special Master appointed by this Court, to determine the

11   source of this mischaracterization.

12         The only document the CPUC or PG&E produced regarding CPUC staff

13   questions asking about PG&E’s assessment of “how its plan for implementing the

14   modified Proposed Condition Nos. 11 and 12 would affect the size, scope, and

15   frequency of PSPS events in its service territory” is Dkt. No. 1360, Exhibit H (at

16   39). In that March 18, 2021, email, a CPUC staff member asks PG&E Senior

17   Director, Regulator Relations, Meredith Allen:

18         Meredith, can you clarify for me what is reflected in the “PSPS Total
           Events 10 Year” – is that the average of the total number of events in
19         each county in PG&E territory over the 10-year period? (It’s not an
20         average annual number of events correct?) Trying to understand the
           difference between slides 4 and 5.
21

22   Neither the CPUC nor PG&E have produced any other documents regarding

23   questions from CPUC staff to PG&E about the size, scope, and frequency of PSPS

24   events in its service territory relevant to proposed probation conditions 11 and 12.

25         On the morning of the March 23, 2021 hearing, in Dkt. 1359 the CPUC

26   submitted a letter apologizing to this Court for the overstatement that proposed

27   probation conditions 11 and 12 would have resulted in a potential doubling of PSPS.

28   The CPUC explained that PG&E’s 2021 LiDAR study indicated a potential
                                                      21
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 23 of 35



 1   doubling of PSPS only in certain counties where PG&E documented a high number
 2   of trees tall enough to strike its lines:
 3          The CPUC sincerely apologizes for its overstatement that Pacific Gas
 4
            and Electric Company’s (“PG&E”) estimates of customer impacts
            flowing from its envisioned implementation of modified Proposed
 5          Conditions 11 and 12 would result in a “potential doubling of Public
 6          Safety Power Shutoff (“PSPS”) events in PG&E’s service territory.”
            ECF 1349 at 4 of 7; see also ECF 1349 at 5 of 7 (“… would have more
 7          than doubled the total number of PSPS events conducted in PG&E’s
 8          service territory.”). The CPUC wishes to correct this error and present
            the Court with more precise and correct statements as soon as it realized
 9          these inappropriately unqualified statements.
10
            The correct characterization of PG&E’s estimates of customer impacts
11          as a result of implementing modified Proposed Conditions 11 and 12 is
12          that it would have resulted in a potential doubling of PSPS events in
            some of the counties in PG&E’s service territory.
13

14          The CPUC’s correction does not explain whether PG&E was the source of the

15   asserted doubling of PSPS. In Dkt. 1349, p. 7, the CPUC appears to attribute the

16   characterization that probation conditions 11 and 12 would double PSPS to PG&E.

17   Amici respectfully recommend that this Court’s OSC regarding whether PG&E

18   engaged in contempt of court or committed other federal offenses including

19   obstruction of justice investigate and determine the source of that misrepresentation.

20
            D. PG&E’s Circumvention of This Court Influenced the Public Dialogue
21          about Proposed Probation Conditions 11 and 12 and Interfered with the
22          Administration of Justice in PG&E’s Federal Criminal Probation

23          The CPUC’s comment expressing concern about the potential expansion of
24   PSPS as a result of probation conditions 11 and 12 based on PG&E’s then
25   undisclosed analysis was promptly reported in the press. On March 19, Courthouse
26   News reported:
27          "The California Public Utilities Commission also raised concerns about
28          the proposed conditions in a letter Friday, noting that a requirement to
                                                       22
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 24 of 35



 1             factor in tree density “may unduly broaden PG&E’s [public safety
 2             power shutoff] events beyond the scope that has been vetted by safety
               experts and parties in ongoing CPUC proceedings.” 2
 3

 4   On the morning of March 23, prior to this Court’s probation modification hearing,

 5   KQED’s California Report stated that the California Public Utilities “Commission

 6   oppose also Alsup’s proposal. They argue it will dramatically increase the number

 7   in size of future blackouts and pose new risks to public safety.” 3

 8             PG&E succeeded in achieving public repetition of the story it may have

 9   provided to the CPUC that PSPS would double if probation conditions 11 and 12

10   were adopted. At the same time, PG&E deprived this Court, parties, Amici, and the

11   public the opportunity to engage in meaningful analysis of the basis for those

12   statements which were misaligned with PG&E’s 2021 LiDAR study. That study was

13   based on a flawed methodology that comment from the parties would have sooner

14   revealed.

15             The harm in this federal criminal probation is clear: PG&E’s failure to

16   produce this analysis relevant to its probation conditions, and to the Court’s direct

17   questions to PG&E, prevented the parties in this matter from analyzing PG&E’s

18   assertions prior to midnight before the hearing. The CPUC’s limited description on

19   Friday, March 19, 2021 of the analysis PG&E provided to the CPUC, without

20   disclosure of the underlying document, provided an insufficient basis for analysis of

21   the methodological flaws underlying the assumption PG&E perpetrated.

22             On March 22, 2021, in Dkt. 1366, Amici filed a request to file a brief, p. 6 of

23   which asks this Court to order PG&E to provide the basis for the analysis the CPUC

24

25
     2
       Nicolas Iovino, California Officials Oppose PG&E Mandates That Could Expand
     Blackouts, Courthouse News Service, Feb. 19, 2021,
26   https://www.courthousenews.com/california-officials-oppose-pge-mandates-that-
     could-expand-blackouts//
27
     3
       KQED, California Report, March 23, 2021,
     https://archive.org/details/KQED_88_5_FM_20210323_100000?start=10464&q=in
28   crease+power+shutoffs+public+utilities+
                                                          23
         AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
         THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 25 of 35



 1   cited on March 19. In that filing, Amici states “Amici respectfully recommend this
 2   Court order PG&E to provide any basis for that analysis under oath in a manner
 3   publicly available through this docket.” (Id., emphasis in the original).
 4           Amici’s March 22 filing asked about the causes of the asserted “doubling” of
 5   PSPS:
 6           This [the CPUC’s March 19] recounting of PG&E’s statement to the
 7
             CPUC omits any analysis of the underlying cause of such an increase.

 8           • Is PG&E’s record-keeping and information management so deficient
 9           that PG&E would double PSPS if it took the status of vegetation
             management into account because it is unable to ascertain the status of
10           its vegetation management compliance?
11           • Is PG&E’s vegetation management so poor that PSPS would double
             if PG&E took compliance with federal and state vegetation
12
             management rules into account?
13           • Is there another cause or violation(s) of state or federal law that would
14           drive this asserted doubling in PSPS if the status of PG&E’s vegetation
             management were considered?
15
             • What are the barriers to PG&E’s compliance with its vegetation
16           management obligations that would reduce the increase from
17
             considering this factor?

18
     Amici emphasized the imperative of receiving evidence regarding the asserted
19
     causes of PSPS increases, rather than merely stating anticipated potential
20
     consequences:
21
             Focus on the outcome of consideration of PG&E’s vegetation
22           management on PSPS as contemplated by probation conditions 11 and
23
             12 overlooks PG&E’s conduct that it believes would cause that
             outcome. It is imperative to public safety and to rehabilitation of PG&E
24           that PG&E disclose the basis for its analysis under oath, and subject
25
             that analysis to public scrutiny in this federal criminal probation.

26   PG&E failed to timely produce its March 2020 Lidar study and disclose that it had
27   given the document to the CPUC on March 8. PG&E failed to disclose its
28   representations to the CPUC and the basis for the CPUC’s March 19 letter that
                                                      24
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING              CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 26 of 35



 1   stated PSPS would double if probation conditions 11 and 12 were adopted. PG&E’s
 2   conduct interfered with this Court’s administration of justice. PG&E effectively
 3   denied this Court, the United States Department of Justice, the Federal Monitor,
 4   Amici representing PG&E customers Canarra and Nelson—who are concerned
 5   about PG&E’s poor safety record—and other Amici, the opportunity to timely
 6   analyze and comment on the basis for PG&E’s representations to the CPUC and
 7   asserted increase in PSPS.
 8

 9      III. PG&E’S CONDUCT RAISES CONCERNS ABOUT WHETHER
10
           PG&E ENGAGED IN A PATTERN OF CONTEMPT OF COURT OR
           OTHER OFFENSES INCLUDING OBSTRUCTION OF JUSTICE
11

12         PG&E’s deliberate and knowing attempts to circumvent this Court interfere

13   with the administration of justice in PG&E’s federal criminal probation. PG&E

14   needed only produce its March 2021 Lidar study on March 12 as an Exhibit to

15   explain its analysis in response to questions 22 and 24. PG&E had an opportunity

16   every day to file that study after it prepared that analysis. PG&E should have filed

17   that study when PG&E gave it to the CPUC on March 8, 2021. PG&E should have

18   filed that study as an exhibit to its response to questions 22 and 24 filed on March

19   12, 2021. PG&E should have filed that analysis on the afternoon of March 22, 2021

20   when it emphasized the importance of the “fire risk thresholds” PG&E had provided

21   to the CPUC. Despite filing thousands of pages of documents between March 8-22,

22   2021, did not produce the one document it sent to the CPUC to persuade the CPUC

23   to oppose probation conditions 11 and 12 and repeat PG&E’s representations about

24   the effect of those probation conditions.

25         This was a deliberate pattern of conduct carried out apparently by several

26   people at PG&E and perhaps, by people retained by PG&E. This series of actions

27   raises questions about what PG&E’s lawyers knew in their filings of March 12 and

28   March 22.
                                                      25
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 27 of 35



 1         Did PG&E’s lawyers know about PG&E’s meetings with the CPUC and its
 2   submission of the March 2021 Lidar study to the CPUC on March 8? Some of
 3   PG&E’s regulatory attorneys set up the March 8 meeting and may have attended
 4   that meeting with the CPUC. Were PG&E’s counsel who filed its March 12 answer
 5   to this Court’s question 22 and 24 aware of PG&E’s 2021 LiDAR study and the
 6   March 8 meeting with the CPUC?
 7         PG&E’s March 22 filing in PG&E Dkt. No. 1354 (at 3) emphasizes to the
 8   Court that “PG&E shared with the CPUC the fire risk thresholds that it has been
 9   considering to address the issue of tall trees in proximity to PG&E’s lines.” Yet, the
10   lawyers who signed PG&E Dkt. No. 1354 did not disclose the basis for the analysis
11   they referenced, nor the prior submission of that document to the CPUC.
12         Neither did the lawyers who filed the March 12 answer to the questions of
13   this Court mention the “Distribution HFTD Lidar” document PG&E provided to the
14   CPUC on March 8. The answer to question 24 so closely touches on the analysis in
15   that document that it suggests the lawyers who filed the March 12 answer to this
16   Court’s questions may have been aware of that document. This pattern raises
17   troubling questions about the role of PG&E, PG&E personnel and agents including
18   its legal counsel. It appears PG&E and its agents engaged in a pattern of conduct
19   designed to keep the March 2021 Lidar study out of the view of this Court, the US
20   DOJ, the Monitor, Amici, and the public, while attempting to persuade the CPUC to
21   oppose probation conditions 11 and 12.
22         PG&E has recognized that the corporation and the people who engaged in this
23   pattern of conduct may have deliberately attempted to interfere with this Court’s
24   administration of PG&E’s federal criminal probation.
25         Amici are concerned about how long PG&E has been engaging in this pattern
26   and about its previous communications with the CPUC, Cal OES, and others
27   including any potential communications with the California Governor’s Office or
28   the California Legislature or the press that may have attempted to interfere with the
                                                      26
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 28 of 35



 1   administration of PG&E’s criminal probation by providing information to those
 2   entities not disclosed in its federal criminal probation.
 3          Were recidivist felon PG&E a person rather than a corporation, PG&E would
 4   remain incarcerated, unable to reach or communicate with a wide range of officials,
 5   to persuade those officials in weighing in against probation conditions. PG&E, a
 6   recidivist convicted felon, does not wear an orange jumpsuit as do those convicted
 7   in persona. Yet, PG&E stands before this Court and the public as a convicted felon.
 8   Sadly, PG&E’s conduct does not reflect the respect for justice and its federal
 9   criminal probation due from a federal convict.
10          Apparently anxious to avoid additional probation conditions, PG&E visited
11   and communicated with some officials including CPUC staff about its federal
12   criminal probation. PG&E’s March 2021 LiDAR study and conversations with
13   CPUC staff induced the CPUC to file a letter with misstatements about the potential
14   consequences of probation conditions 11 and 12. PG&E could have communicated
15   its March 2021 LiDAR study to this Court no later than March 12, 2021, and
16   forthrightly made its legal arguments about the analysis of that study. Instead,
17   PG&E appears to have chosen to have subverted justice, this time before the federal
18   criminal court.
19          Apart from this criminal proceeding, PG&E’s Senior Executives and Board of
20   Directors should examine whether PG&E staff and representatives attempted to
21   circumvent this Court’s administration of federal criminal probation. PG&E should
22   determine whether the action of its executives, employees and representatives was
23   consistent with PG&E’s guidelines and standards.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                       27
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING         CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 29 of 35



 1         A. PG&E’s Pattern of Evasion Indicates that PG&E May Have Committed
 2
              Civil or Criminal Contempt of Court, or Other Federal Offenses
              Including Obstruction of Justice, Meriting Briefing in Response to an
 3            Order to Show Cause about this Matter.
 4
               As Amici stated at the March 23, 2021 hearing, Amici are concerned that
 5
     PG&E’s conduct may constitute contempt of court. Contempt of court is defined as
 6
     any act which is calculated to embarrass, hinder, or obstruct a court in the
 7
     administration of justice, or which is calculated to lessen the authority or dignity of
 8
     a court.4 The power to punish acts of contempt is inherent in all courts. 5 Amici
 9
     recommend the court examine whether PG&E’s pattern of conduct regarding the
10
     proposed probation conditions reflects civil or criminal contempt of court.
11
               Federal statute 18 U.S.C. § 401, grants the federal courts broad powers to
12
     punish acts of criminal contempt. This general federal contempt statute states:
13
               A court of the United States shall have the power to punish by
14             fine or imprisonment, at its discretion, such contempt of its authority,
15             and none other, as –

16             (1) Misbehavior of any person in its presence or so near thereto as to
17                 obstruct the administration of justice;

18             (2) Misbehavior of any of its officers in their official transactions;
19

20             (3) Disobedience or resistance to its lawful writ, process, order, rule,
                   decree, or command.
21

22
     4
      Joel M. Androphy and Keith A. Byers, Federal Contempt of Court, Berg &
23   Androphy, https://www.bafirm.com/publication/federal-contempt-of-court/, (last
     visited, March 25, 2021) (citing Black’s Law Dictionary 288 (5th ed. 1979)).
24

25
     5
      Id. (citing Chambers v. NASCO, Inc., 501 U.S. 32 (1991); accord Roadway
     Express, Inc. v. Piper, 447 U.S. 752, 764 (1980); Green v. United States, 356 U.S.
26   165 (1958); Gompers v. Buck’s Stove & Range Co., 221 U.S. 418 (1911); United
     States v. Shipp, 203 U.S. 563 (1906); In re Terry, 128 U.S. 289 (1888); Ex parte
27   Robinson, 86 U.S. (19 Wall.) 505 (1873); Anderson v. Dunn, 19 U.S. (6 Wheat) 204
28
     (1821).
                                                          28
         AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING            CASE NO. CR 14-0175 WHA
         THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 30 of 35



 1

 2
     To establish a criminal violation of § 401(l), the following four elements must be

 3
     established beyond a reasonable doubt:

 4
               (1) misbehavior,

 5
               (2) in or near the presence of the court,

 6
               (3) with criminal intent,

 7
               (4) that resulted in an obstruction of the administration of justice. 6

 8
     Amici recommend additional briefing about whether PG&E may have committed

 9
     civil or criminal contempt of Court.

10
               Any attempt to rebuff such an Order to Show cause by proffering an excuse

11
     such as PG&E’s failure to realize the responsiveness and relevance of its study to

12
     this federal criminal probation proceeding is belied by its response in Dkt. 1377

13
     which seems to be based on PG&E’s analysis in that document. PG&E’s brief filed

14
     on March 22 in Dkt. 1354, p. 4 emphasizes the importance of that study to analysis

15
     of probation conditions 11 and 12 without naming that study or disclosing that

16
     PG&E had provided it two weeks early to the CPUC. Briefs in response to the OSC

17
     and fact-finding by this Court will illuminate whether PG&E committed contempt

18
     of court and underscore the respect due to this Court and federal criminal probation.

19
               Amici also recommend this Court order PG&E to disgorge information about

20
     other communications it may have had with officials regarding its probation

21
     conditions. This Court has the latitude to determine the timeframe for that inquiry,

22
     whether dating from the Zogg fire, from the 2017 Wine County fires, or throughout

23
     PG&E’s federal criminal probation.

24

25   6
       Id. (citing American Airlines, Inc. v. Allied Pilots Ass’n, 968 F.2d 523,531 (5th Cir.
26   1992). Except in summary proceedings involving direct criminal contempts where
     the judge has personally witnessed the commission of the act in question, all other
27   criminal contempts must be proved beyond a reasonable doubt. See Bagwell, 114
28
     S.Ct. at 2557).
                                                          29
         AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING             CASE NO. CR 14-0175 WHA
         THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 31 of 35



 1             As part of its Order to Show Cause about whether PG&E should be held in
 2   contempt of Court, Amici also recommend this Court consider appointing a Special
 3   Master to analyze and report to this court by July 2021 to determine whether facts
 4   exist to support this court’s referral to the U.S. Attorney’s Office for Obstruction of
 5   Justice and Conspiracy to Obstruct Justice. Review of the facts regarding PG&E’s
 6   attempt to circumvent and undermine this Court’s administration of PG&E’s federal
 7   criminal probation raises serious questions about whether PG&E obstructed justice
 8   or conspired to obstruct justice.
 9             18 USC 1503 prohibits obstruction of justice in pending federal court
10   proceedings. 18 USC 1503(a) states:
11             Whoever corruptly, or by threats or force, or by any threatening letter
12             or communication, endeavors to influence, intimidate, or impede any
               grand or petit juror, or officer in or of any court of the United States, or
13             officer who may be serving at any examination or other proceeding
14             before any United States magistrate judge or other committing
               magistrate, in the discharge of his duty…or corruptly or by threats or
15             force, or by any threatening letter or communication, influences,
16             obstructs, or impedes, or endeavors to influence, obstruct, or impede,
               the due administration of justice, shall be punished as provided in
17             subsection.
18
     The elements of a prima facie case of obstruction of justice are: (1) the existence of
19
     a judicial proceeding; (2) knowledge or notice of the pending proceeding; (3) acting
20
     corruptly with the intent of influencing, obstructing, or impeding the proceeding in
21
     the due administration of justice: and (4) the action had the natural and probable
22
     effect of interfering with the due administration of justice.”7 This statute may apply
23
     to pending criminal proceedings such as PG&E’s federal criminal probation.
24
               In addition, this Court should consider whether PG&E engaged in witness
25
     tampering in its federal criminal probation in violation of 18 U.S. Code § 1512.
26

27

28
     7
      United States v. Sussman, 709 F.3d 155, 168 (3d Cir. 2013) (“Under 18 U.S.C.
     §1503(a); United States v. Thomas, 612 F.3d 1107, 1128-129 (9th Cir. 2010).
                                                          30
         AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING             CASE NO. CR 14-0175 WHA
         THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 32 of 35



 1   18 U.S. Code § 1512 prohibits tampering with a witness:
 2             (b)Whoever knowingly uses intimidation, threatens, or corruptly
 3
               persuades another person, or attempts to do so, or engages in misleading
               conduct toward another person, with intent to—
 4             (1) influence, delay, or prevent the testimony of any person in an
 5             official proceeding;
               (2) cause or induce any person to—
 6             (A) withhold testimony, or withhold a record, document, or other
 7             object, from an official proceeding;
               (B) alter, destroy, mutilate, or conceal an object with intent to impair
 8             the object’s integrity or availability for use in an official proceeding;
 9             (C) evade legal process summoning that person to appear as a witness,
               or to produce a record, document, or other object, in an official
10             proceeding; or
11             (D) be absent from an official proceeding to which such person has
               been summoned by legal process; or
12             (3) hinder, delay, or prevent the communication to a law enforcement
13             officer or judge of the United States of information relating to the
               commission or possible commission of a Federal offense or a violation
14             of conditions of probation supervised release, parole, or release pending
15             judicial proceedings;
               shall be fined under this title or imprisoned not more than 20 years, or
16             both.
17
     “The term “corruptly” in the phrase “corruptly persuades” as it appears in subsection
18
     1512(b) has been found to refer to the manner of persuasion, the motive for
19
     persuasion, and the manner of obstruction.”8
20

21

22
     8
       Charles Doyle, Obstruction of Justice: An Overview of Some of the Federal
     Statutes That Prohibit Interference with Judicial, Executive, or Legislative
23   Activities, Congressional Research Service, at 11 (April 17, 2014),
     https://fas.org/sgp/crs/misc/RL34303.pdf (citing, for example, United States v.
24   LaShay, 417 F.3d 715, 718 (7th Cir. 2005)(“corrupt persuasion occurs where a
25   defendant tells a potential witness a false story as if the story were true, intending
     that the witness believe the story and testify to it”)(very much like the offenses
26   elsewhere in subsection 1512(b) of “knowingly ... engag[ing] in misconduct toward
     another person” with obstructive intent); United States v. Gotti, 459 F.3d 296, 343
27   (2d Cir. 2006)(“This Circuit has defined ‘corrupt persuasion’ as persuasion that is
28
     ‘motivated by an improper purpose.’ United States v. Thompson, 76 F.3d 442, 452
     (2d Cir. 1996); United States v. Baldridge, 559 F.3d 1126, 1143 (10th Cir. 2009)
                                                          31
         AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING          CASE NO. CR 14-0175 WHA
         THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 33 of 35



 1         Although often applied at trial, this statute may be applicable in federal
 2   criminal probation where the convicted felon attempts to interfere with the
 3   administration of justice by providing misrepresentations to a party such as the
 4   CPUC whose opinion the Court invited Dkt. 1317:
 5         The key question that the Court has for the CPUC and the California
 6         Governor’s Office of Emergency Management is:
 7         What specific procedure would you require of PG&E in its implementation of
 8         the PSPS process that would have prevented the Zogg Fire and four deaths
 9         resulting therefrom?
10         Be aware that PG&E and the United States have both said that the proposal
11         made by them would not have prevented the Zogg Fire.
12   The CPUC responded in 1320 on February 26, 2021:
13         The CPUC does not disagree with the Court that the state of PG&E’s
14
           vegetation management could be an appropriate consideration when
           determining whether to deenergize any distribution line as part of a
15         Public Safety Power Shutoff, but we can go no further at this time,
16         without fully vetting and allowing expert and public comment on the
           competing considerations. Through its February 19, 2021 submission
17         to the Court, the CPUC was attempting to advise the Court of the innate
18         hazards that come with large-scale PSPS events and the concern
           expressed by many participants in CPUC proceedings about the
19         vulnerabilities they face when these events occur.
20
     This response and the CPUC’s February 19, 2021, filing by the CPUC also respond
21
     to probation conditions 11 and 12.
22
           With deep concern and respect, Amici recommend this Court’s Order to Show
23
     Causes examine whether PG&E’s conduct is tantamount to witness tampering in
24
     PG&E’s federal criminal probation. Amici recommend this Court issue an Order to
25

26
     (“[T]he ‘corruptly persuades’ element requires the government to prove a
27   defendant’s action was done voluntarily and intentionally to bring about false or
28
     misleading testimony or to prevent testimony with the hope or expectation of some
     benefit to the defendant or another person”)).
                                                      32
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING           CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 34 of 35



 1   Show Cause and/or appoint a Special Master to determine if the facts support a
 2   referral to the U.S. Attorney’s Office to determine whether PG&E obstructed justice
 3   or engaged in a conspiracy to obstruct justice or engaged in criminal contempt of
 4   court through its conduct in federal criminal probation.
 5          PG&E was convicted in 2017 of obstructing justice in the NTSB’s
 6   investigation. PG&E’s five-year federal criminal probation was imposed to protect
 7   public safety and rehabilitate the offender following its conviction for obstruction of
 8   justice and violations of the National Gas Pipeline Safety Act. PG&E’s conduct
 9   raises serious questions about whether PG&E committed contempt of court and
10   potentially obstruction of justice and conspiracy to obstruct justice in its federal
11   criminal probation.
12          Rehabilitation of the offender has apparently not been achieved during
13   PG&E’s probation as PG&E continues its evasive behavior that interferes with
14   administration of justice. PG&E’s criminal thinking continues to drive its criminal
15   conduct. As a result, at least 115 lives have been lost due to PG&E’s conduct during
16   its federal criminal probation (111 referred to in Dkt. No. 1277, p. 2, with the
17   addition of four more who died in the 2020 Zogg fire).
18          PG&E’s disrespect for this Court and its federal criminal probation are
19   evident in PG&E’s attempts to evade this Courts questions and jurisdiction. PG&E
20   did not engage in forthright legal argument. Instead, PG&E deliberately evaded this
21   Court through its campaign to induce the CPUC to oppose proposed probation
22   conditions 11 and 12 designed to safeguard lives and rehabilitate PG&E. Amici,
23   representing PG&E customers Nelson and Canara who are concerned about PG&E’s
24   recklessly poor safety record, are dismayed that more than four years into PG&E’s
25   federal criminal probation, PG&E continues to attempt to dodge and evade this
26   Court and PG&E responsibilities to the public and to the administration of justice.
27   ///
28   ///
                                                       33
      AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING           CASE NO. CR 14-0175 WHA
      THE COURT ISSUE AN ORDER TO SHOW CAUSE
     Case 3:14-cr-00175-WHA Document 1372 Filed 03/29/21 Page 35 of 35



 1         IV. CONCLUSION
 2
           For the reasons discussed above, Amici respectfully recommend that this
 3
     Court: 1) issue an order to show cause to determine whether PG&E committed civil
 4
     or criminal contempt of court; 2) appoint a Special Master to investigate and
 5
     promptly report to this court by July 2021 facts relevant whether this court should
 6
     refer PG&E and/or some of its officers, employees, or agents to the U.S. Attorney’s
 7
     Office to investigate whether PG&E engaged in obstruction of justice, a conspiracy
 8
     to obstruct justice, or criminal contempt of court; and; 3) as part of its OSC on
 9
     contempt of court, direct PG&E to publicly file in this docket all records of its
10
     communication with the CPUC, Cal OES, the California Governor’s Office,
11
     California legislature members, staff, or committees, and members of the press
12
     regarding this Court’s probation conditions, and order PG&E to file publicly in this
13
     docket records and summaries of any such communications regarding PG&E’s
14
     federal criminal probation for the duration of its probation term.
15
           Amici offers these suggestions to safeguard the integrity of the administration
16
     of justice in PG&E’s criminal probation, to protect public safety, and rehabilitate
17
     PG&E, consistent with the goals of federal criminal probation. Amici respectfully
18
     appreciates the Court’s consideration of these weighty matters.
19                                                espectfull y submitte d,




20
                                                  CATHERINE J. KISSEE-SANDOVAL
21                                                Associate Professor
22                                                Santa Clara University School of Law

23   Dated: March 29, 2021                        /s/Catherine J.K. Sandoval, Esq.,
24
                                                  AGUIRRE & SEVERSON, LLP

25
     Dated: March 29, 2021                        /s/Maria C. Severson
26                                                Maria C. Severson, Esq.,
                                                  Attorneys for Amici Petitioners
27
                                                  Alex Cannara and Gene A. Nelson
28
                                                                             34
     AMICI’S REQUEST TO FILE A BRIEF RESPECTFULLY RECOMMENDING                    CASE NO. CR 14-0175 WHA
     THE COURT ISSUE AN ORDER TO SHOW CAUSE
